’Spofford, J.
The city of New Orleans is sued for damages done to the plaintiff by the illegal seizure and the detention of his horse and drjy for several months.
The defence is that the city is not liable, because these acts were done by the police officers and a Recorder, for whose trespasses- the city is not responsible.
This defence might prevail had the officers alluded to gone out of the scope of their employment and done acts which the city had never authorized or ratified.
But it seems that the present plaintiff brought a' former suit against the city for the recovery of his horse and dray; to that suit, the city filed an answer which involved a ratification of the acts of the officers in question, and an admission that they were the acts of the city. The city was cast in that suit.
This brings the case within the rule laid down in McGary v. Lafayette, 4 An., 440.
As to the amount of damages, the evidence is quite unsatisfactory. We cannot be governed by the mere conjectures of witnesses in such a case. The horse and dray were of very trifling value.
Under the facts disclosed, we think only nominal damages should be awarded.
It is, therefore, ordered that the judgment appealed from be reversed; it is further ordered, adjudged and decreed, that the plaintiff recover of the defendant the sum of ten dollars as damages, and the costs of suit in both courts.